                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                      Plaintiff,

               v.                                            Case No. 20-C-81

KYLE TRITT, et al.,

                      Defendants.


                                    SCREENING ORDER


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at

Columbia Correctional Institution and representing himself, filed a complaint under 42 U.S.C.

§ 1983, alleging that his civil rights were violated. This matter comes before the court on

Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen the

complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). On January 21, 2010, the court waived

the initial partial filing fee. On January 27, 2020, Plaintiff indicated that he wished to proceed

with this action. Therefore, the court will grant Plaintiff’s motion for leave to proceed without

prepaying the filing fee and screen the complaint.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that he was housed in A127 and 227 on March 16, 2018. After Plaintiff

threw water on CO Leopold, he was taken out of his cell and placed on control status. Plaintiff

claims that, during the staff-assisted strip search, Sergeant Beahm threatened Plaintiff with

violence. Then CO Jones, Wodack, Bikowski, O’Neal, and Pohl slammed Plaintiff’s head on the

door and stomped on the shackles while Plaintiff was in full restraints. CO Leopold held the

camera and Captain Tritt supervised the incident. Plaintiff claims that the excessive force was
                                                 2
used in retaliation of Plaintiff complaining about a HIPPA violation. Plaintiff also asserts that

WCI retaliated against him by altering the suit up video because Plaintiff complained about the

assault. Plaintiff claims that Nurse Brian Taplin, who is not named as a defendant, did not provide

Plaintiff with medical attention after the assault.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff asserts that Pohl, Wodack, Jones, and

O’Neal violated his constitutional right by using excessive force against him. The Supreme Court

has held that the core judicial inquiry in an excessive force case is “whether force was applied in

a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

See Hudson v. McMillian, 503 U.S. 1, 6 (1992). Based on the allegations contained in the

complaint, Plaintiff has stated a claim for excessive force under the Eighth Amendment against

these defendants.

       Plaintiff also claims these defendants retaliated against him for complaining about a

HIPPA violation. To prevail on a § 1983 claim of First Amendment retaliation, a plaintiff must

show that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) a causal

connection between the two. Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010). The

complaint has alleged the bare minimum necessary to notify the defendants of the nature of

Plaintiff’s retaliation claim. See Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002). In short,

Plaintiff may proceed on this claim against Pohl, Wodack, Jones, and O’Neal.
                                                  3
        Plaintiff has also stated a failure to intervene claim against Tritt, Leopold, and Beahm.

Under certain circumstances, “a state actor’s failure to intervene renders him or her culpable under

§ 1983.” Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994). An inmate asserting a failure to

intervene claim against officers who were present when the inmate’s constitutional rights were

violated by a different officer must show that the officers had reason to know that excessive force

was being used and the officers “had a realistic opportunity to intervene to prevent the harm from

occurring.” Lewis v. Downey, 581 F.3d 467, 472 (7th Cir. 2009). Plaintiff claims Tritt, Leopold,

and Beahm were present and observed Pohl, Wodack, Jones, and O’Neal using excessive force

but failed to intervene. At this stage, these allegations are sufficient to state a failure to intervene

claim against Tritt, Leopold, and Beahm.

        Although Plaintiff names Brian Foster and CO Bikowski as defendants, the complaint

contains no allegations against them. Accordingly, they will be dismissed as defendants. In sum,

the court finds that Plaintiff may proceed on the following claims: an excessive force claim against

Pohl, Wodack, Jones, and O’Neal; a retaliation claim against Pohl, Wodack, Jones, and O’Neal;

and a failure to intervene claim against Tritt, Leopold, and Beahm.

                                  MOTION TO APPOINT COUNSEL

        Plaintiff has filed a motion to recruit counsel. Civil litigants do not have a constitutional

or statutory right to appointed counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en

banc); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir. 1995). Yet, district courts have discretion to

recruit attorneys to represent indigent parties in appropriate cases pursuant to 28 U.S.C.

§ 1915(e)(1). As a threshold matter, litigants must make a reasonable attempt to secure private

counsel on their own. Id. at 654. Once this threshold burden has been met, the court must address

the following question: given the difficulty of the case, does the plaintiff appear competent to

litigate it himself? Id. at 654–55 (citing Farmer v. Haas, 990 F.2d 319, 321–22 (7th Cir. 1993)).
                                                   4
In this case, Plaintiff has not demonstrated that he has made a reasonable attempt to recruit counsel

on his own. But even if Plaintiff had made a reasonable attempt, Plaintiff has failed to demonstrate

a need for court-recruited counsel. Plaintiff has not alleged that he is incompetent and has

provided no specific evidence to support a finding that he lacks the competency to represent

himself. Plaintiff asserts that he has a limited knowledge of the law and does not have access to

the law library. Despite these arguments, the court finds Plaintiff competent to proceed pro se in

this case.

        It is not enough to say that a lawyer might do a better job handling the case, since that

would almost always seem to be the case. Rather, the question is whether the plaintiff would be

unable to coherently present the case to a judge or jury. There is no indication in the record that

Plaintiff’s education or intelligence is limited. In short, there is nothing in the record to suggest

that Plaintiff does not have the same competence to represent himself as the vast number of other

pro se litigants who cannot afford to hire an attorney and are unable to convince one to take their

case on a contingent fee basis. In addition, this case is not complex. Plaintiff’s claim appears to

be straightforward excessive force, failure to intervene, and retaliation claims. Plaintiff has

knowledge of many of the relevant facts concerning his claims. I conclude that the difficulty of

this case—both factually and legally—does not exceed Plaintiff’s capacity to represent himself.

Accordingly, Plaintiff’s motion to appoint counsel will be denied without prejudice. The court

will give further consideration to Plaintiff’s request as the case proceeds.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Dkt. No. 4) is

DENIED without prejudice. The court will give further consideration to Plaintiff’s request as

the case proceeds.
                                                 5
       IT IS FURTHER ORDERED that Brian Foster and CO Bikowski are DISMISSED as

defendants.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional
                                                 6
Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program

Facility. If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will

be required to submit all correspondence and legal material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. Therefore, failure to provide your correct address could result in

dismissal of your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 11th day of February, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court




                                                     7
